

Exhibit 10.10


THIRD AMENDMENT TO CREDIT AGREEMENT AND ASSUMPTION AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), is made and entered
into effective as of May 25, 2018 (the "Effective Date"), by and between
EVOLUTION PETROLEUM CORPORATION, a Nevada corporation ("EPC"), EVOLUTION
PETROLEUM OK, INC., a Texas corporation (“Evolution Texas”), NGS TECHNOLOGIES,
INC., a Delaware corporation (“NGS”), and EVOLUTION ROYALTIES, INC., a Delaware
corporation (“Evolution Royalties”; EPC, Evolution Texas, NGS, and Evolution
Royalties are collectively referred to herein as the “Borrowers”) and MIDFIRST
BANK, a federally chartered savings association ("Lender").
RECITALS
A.Borrowers and Lender are parties to that certain Credit Agreement dated as of
April 11, 2016, as amended by that certain First Amendment to Credit Agreement
dated as of October 18, 2017 and as further amended by that certain Second
Amendment to Credit Agreement dated as of February 1, 2018 (the "Existing Credit
Agreement"). Capitalized terms used in this Amendment and not otherwise defined
herein have the respective meanings assigned to them in the Existing Credit
Agreement.
B.The Borrowers and the Lender have agreed to extend the Maturity Date and
modify certain financial covenants.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:
ARTICLE I
DEFINITIONS AND REFERENCES
Section 1.1    Terms Defined in the Existing Credit Agreement. Unless the
context otherwise requires or unless otherwise expressly defined herein, the
terms defined in the Existing Credit Agreement shall have the same meanings
whenever used in this Amendment.
Section 1.2    Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this Section 1.2.
“Amendment” means this Third Amendment to Credit Agreement.
“Amendment Documents” means this Amendment, and all other Loan Documents
executed and delivered in connection herewith.
“Credit Agreement” means the Existing Credit Agreement as amended hereby.
ARTICLE II.

AMENDMENTS TO CREDIT AGREEMENT
Section 2.1    Amendments to Article 4 of the Existing Credit Agreement.


Third Amendment to Credit Agreement
1685180.1:613505:02679

--------------------------------------------------------------------------------




(a)The definition of “Maturity Date” in Section 1.01 of the Existing Credit
Agreement, Defined Terms, is hereby amended and restated in its entirety as
follows:
"Maturity Date" means April 11, 2021; provided however that, if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.
Section 2.2    Amendments to Article 7 of the Existing Credit Agreement.
(a)    Paragraph “(c)”, Consolidated Tangible Net Worth, of Section 7.12 of the
Existing Credit Agreement, Financial Covenants, is hereby amended restated in
its entirety as follows:
(c)    Consolidated Tangible Net Worth. Maintain, as of last day of each fiscal
quarter, a Consolidated Tangible Net Worth of not less than $50,000,000.00.
Section 2.3    Amendments to Article 8 of the Existing Credit Agreement.
(a)    Paragraph “(d)” of Section 8.05 of the Existing Credit Agreement,
Dispositions, is hereby amended and restated in its entirety as follows:
(d)    Dispositions of property by any Subsidiary to Borrower and/or any
Dispositions between one Borrower and another (including, but not limited to,
the transfer of EPC’s existing 7.2% overriding royalty interest in the Delhi
Holt-Bryant Unit to Evolution Royalties) to the extent notice of such
Disposition has been provided to Lender and Borrower has executed such
documentation as deemed necessary by Lender.
(b)    Section 8.09 of the Existing Credit Agreement, Transactions with
Affiliates, is hereby amended and restated in its entirety as follows:
8.09    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Borrower or such Subsidiary as would be obtainable by Borrower or such
Subsidiary at the time in a comparable arm's length transaction with a Person
other than an Affiliate and other than those transactions between Borrowers. It
is understood that reasonable and customary fees paid to members of the board of
directors (or comparable governing body) of the Borrower or the Loan Parties, or
compensation arrangements for directors (or the members of the comparable
governing body), officers and other employees of the Borrower or the Loan
Parties entered into in the ordinary course of business do not violate this
provision.
ARTICLE III.

CONDITIONS OF EFFECTIVENESS
Section 4.1    Effective Date. This Amendment shall become effective as of the
date first above written when and only when:


2    Third Amendment to Credit Agreement
1685180.1:613505:02679

--------------------------------------------------------------------------------




(a)    Amendment Documents. Lender shall have received duly executed and
delivered counterparts of each Amendment Document (i) in form, substance and
date satisfactory to Lender, and (ii) in such numbers as Lender or its counsel
may reasonably request.
(b)    Certificate. Lender shall have received a certificate of a Responsible
Officer of Borrower certifying as of the date of this Amendment (i) that there
have been no changes to its Organizational Documents since the Closing Date, and
(ii) that there are no resolutions or other action of Borrower prohibiting the
transactions described in this Amendment.
(c)    Other Documentation. Lender shall have received all documents and
instruments which Lender has then reasonably requested, in addition to those
described in this Section 4.1. All such additional documents and instruments
shall be reasonably satisfactory to Lender in form, substance and date.
(d)    No Default. No event shall have occurred and be continuing that would
constitute an Event of Default or a Default.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES
Section 5.1    Representations and Warranties of Borrower. In order to induce
Lender to enter into this Amendment, Borrower represents and warrants to Lender
that:
(a)    All representations and warranties made by Borrower in any Loan Document
are true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of time of the effectiveness
hereof as if such representations and warranties had been made as of the time of
the effectiveness hereof (except to the extent that such representation or
warranty was made as of a specific date, in which case such representation or
warranty shall be true and correct in all material respects (without duplication
of any materiality qualifier contained therein) as of such specific date).
(b)    Borrower has duly taken all corporate action necessary to authorize the
execution and delivery by it of the Amendment Documents to which it is a party
and to authorize the consummation of the transactions contemplated thereby and
the performance of its obligations thereunder and will provide Lender with any
approval thereof at the next scheduled meeting of Borrower’s board of directors.
(c)    The execution and delivery by Borrower of the Amendment Documents to
which it is a party, the performance by Borrower of its obligations under such
Amendment Documents, and the consummation of the transactions contemplated by
such Amendment Documents, do not and will not (a) conflict with, violate or
result in a breach of any provision of (i) to Borrower’s knowledge, any Law,
(ii) Borrower’s Organization Documents, or (iii) any material agreement,
judgment, license, order or permit applicable to or binding upon Borrower, (b)
result in the acceleration of any Indebtedness owed by Borrower, or (c) result
in or require the creation of any Lien upon the assets or properties of Borrower
except as expressly contemplated or permitted in the Loan Documents. Except (x)
as expressly contemplated in the Amendment Documents and (y) such as have been
obtained or made and are in full force and effect, to Borrower’s knowledge, no
permit, consent, approval, authorization or order of, and no notice to or filing
with, any Governmental Authority or third party is required on the part of or in
respect of Borrower in connection with the execution, delivery or performance by
Borrower of any Amendment Document or to consummate any transactions
contemplated by the Amendment Documents.


3    Third Amendment to Credit Agreement
1685180.1:613505:02679

--------------------------------------------------------------------------------




(d)    This Amendment is, and the other Amendment Documents when duly executed
and delivered will be, legal, valid and binding obligations of Borrower,
enforceable against Borrower in accordance with their terms except as such
enforcement may be limited by bankruptcy, insolvency or similar Laws of general
application relating to the enforcement of creditors’ rights and by general
principles of equity.
ARTICLE V.

MISCELLANEOUS
Section 6.1    Borrowing Base. From the date hereof through the next
re-determination of the Borrowing Base pursuant to the terms of the Existing
Credit Agreement, the Borrowing Base shall be $40,000,000.00.
Section 6.2    Ratification of Agreements. The Existing Credit Agreement as
hereby amended is hereby ratified and confirmed in all respects. The Loan
Documents, as they may be amended or affected by the various Amendment
Documents, are hereby ratified and confirmed in all respects. Any reference to
the Credit Agreement in any Loan Document shall be deemed to be a reference to
the Existing Credit Agreement as hereby amended. The execution, delivery and
effectiveness of this Amendment and the other Amendment Documents shall not,
except as expressly provided herein or therein, operate as a waiver of any
right, power or remedy of Lender under the Credit Agreement, the Notes, or any
other Loan Document nor constitute a waiver of any provision of the Credit
Agreement, the Notes or any other Loan Document.
Section 6.3    Survival of Agreements. All of Borrower’s various
representations, warranties, covenants and agreements in the Amendment Documents
shall survive the execution and delivery thereof and the performance thereof,
including the making or granting of the Loans and the delivery of the other Loan
Documents, and shall further survive until all of the Obligations are paid in
full to Lender and all of Lender’s obligations to Borrower are terminated.
Section 6.4    Waiver of Jury Trial. BORROWER AND LENDER (BY THEIR ACCEPTANCE
HEREOF) HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) BETWEEN OR AMONG THE BORROWER AND THE LENDER,
ARISING OUT OF OR IN ANY WAY RELATED TO THIS DOCUMENT, ANY OTHER RELATED
DOCUMENT, OR ANY RELATIONSHIP BETWEEN THE LENDER AND THE BORROWER. THIS
PROVISION IS A MATERIAL INDUCEMENT TO THE LENDER TO PROVIDE THE FINANCING
DESCRIBED HEREIN.
Section 6.5    Interpretive Provisions. Section 1.2 of the Existing Credit
Agreement is incorporated herein by reference herein as if fully set forth.
Section 6.6    Loan Documents. The Amendment Documents are each a Loan Document,
and all provisions in the Existing Credit Agreement pertaining to Loan Documents
apply thereto.
Section 6.7    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the Laws of the State of Texas.
Section 6.8    Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed


4    Third Amendment to Credit Agreement
1685180.1:613505:02679

--------------------------------------------------------------------------------




to constitute one and the same Amendment. The Amendment Documents may be validly
executed by facsimile or other electronic transmission.
THIS AMENDMENT AND THE OTHER AMENDMENT DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


[The remainder of this page has been intentionally left blank.]


















    
    


5    Third Amendment to Credit Agreement
1685180.1:613505:02679

--------------------------------------------------------------------------------







Signature Page to Third Amendment to Credit Agreement
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
BORROWER:
EVOLUTION PETROLEUM CORPORATION, a Nevada corporation



By:     /s/ DAVID JOE___________________
Name:     David Joe
Title:     Chief Financial Officer
EVOLUTION PETROLEUM OK, INC., a Texas corporation


By:     /s/ DAVID JOE____________________
Name:     David Joe
Title:     Chief Financial Officer
NGS TECHNOLOGIES, INC., a Delaware corporation


By:     /s/ DAVID JOE____________________
Name:     David Joe
Title:     Chief Financial Officer
EVOLUTION ROYALTIES, INC., a Delaware corporation


By:     /s/ DAVID JOE___________________
Name:     David Joe
Title:     Chief Financial Officer


LENDER:
MIDFIRST BANK




By:    /s/ CHAY CRAMER        
Name: Chay Kramer
Title: Vice President







Third Amendment to Credit Agreement
1685180.1:613505:02679